ELD-023-E                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-2103
                                      ___________

                             IN RE: MEL M. MARIN,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 1-14-cv-00669)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.

                Before: AMBRO, FISHER and GARTH, Circuit Judges

                              (Opinion filed: May 14, 2014)

                                  _________________

                                      OPINION
                                  _________________

PER CURIAM

       Mel A. Marin was a candidate for the United States Congress in Pennsylvania’s

Third Congressional District. The registered Democratic Elector of that district filed an

action in the Commonwealth Court of Pennsylvania objecting to Marin’s nomination

petition on the ground that certain of his signatures were invalid under state law. The

Commonwealth Court ultimately agreed and set aside Marin’s nomination petition.

       Before the Commonwealth Court ruled, Marin purported to remove the action to
federal court. The District Court later remanded it to state court under 28 U.S.C.

§ 1447(c) after concluding that it lacked subject matter jurisdiction. Marin then filed the

present mandamus petition seeking an order directing the District Court to exercise

jurisdiction and grant relief on the merits. We will deny the petition.

       Because the District Court remanded the action for lack of subject matter

jurisdiction, its remand order is “not reviewable on appeal or otherwise” unless the action

falls within certain exceptions. 28 U.S.C. § 1447(d); see also Quackenbush v. Allstate

Ins. Co., 517 U.S. 706, 711-12 (1996). This prohibition on review applies to mandamus

petitions. See Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 343 (1976); In re

Federal-Mogul Global, Inc., 300 F.3d 368, 388 (3d Cir. 2002).

       Marin argues that this prohibition does not apply because § 1447(d) excepts

actions removed under 28 U.S.C. § 1443. This argument lacks merit for two reasons.

First, Marin purported to remove this action under 28 U.S.C. § 1441 on the basis of

federal question jurisdiction, and his notice of removal did not mention § 1443.

       Second, this action does not constitute a “civil rights action” within the meaning of

either of the two narrow subsections of § 1443. See 28 U.S.C. § 1443(1) and (2). The

first subsection applies only when the state-court defendant (1) is being deprived of rights

guaranteed by a federal law “‘stated in terms of racial equality,’” and (2) is being denied

or cannot enforce those rights in state court. Davis v. Glanton, 107 F.3d 1044, 1047 (3d

Cir. 1997) (quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)). “[T]he second

subsection . . . confers a privilege of removal only upon federal officers or agents and
                                             2
those authorized to act with them” in executing certain duties. City of Greenwood v.

Peacock, 384 U.S. 808, 824 (1966). The Elector’s challenge to Marin’s nomination

petition does not implicate either subsection.

       Marin argues that this action nevertheless qualifies because he asserted

“compulsory counterclaims” for the denial of equal protection in his brief before the

District Court. Even assuming that such claims were before the District Court and are

relevant for present purposes, however, Marin has not shown that these claims fall within

the narrow exception created by § 1443. Marin’s equal protection challenge is largely

unspecified, but he has not claimed that it relates to his rights to racial equality under a

federal law that cannot be enforced in Pennsylvania or otherwise attempted to explain

how it qualifies.

       Marin also requests that we award him relief on the merits in the first instance by,

inter alia, directing the placement of his name on the ballot. We have no independent

jurisdictional basis to do so. See 28 U.S.C. § 1651(a); see also United States v. Christian,

660 F.2d 892, 894 (3d Cir. 1981) (“Before entertaining [a mandamus petition] . . . we

must identify a jurisdiction that the issuance of the writ might assist.”).

       Finally, after he filed his mandamus petition, Marin sought reconsideration of the

District Court’s remand order and the District Court denied it. Because we lack

jurisdiction to review the underlying remand order, we also would lack jurisdiction to

review the District Court’s order denying reconsideration. See Agostini v. Piper Aircraft

Corp., 729 F.3d 350, 355 (3d Cir. 2013). For these reasons, we will deny the petition.
                                               3